Opinion by
Mr. Chief Justice Moore.
We refer to plaintiff in error as the plaintiff, and to defendant in error as the defendant.
The plaintiff, a woman twenty-five years of age, after a marriage of eleven months duration to which union no children were born, obtained a decree of divorce from *145the defendant on grounds of cruelty. During pendency of the action she received temporary alimony of $150 per month which continued until $2400 had been paid up to the time of the hearing on her application for permanent alimony, property settlement, and attorney’s fees. The final order of the trial court on this application directed delivery to her of title to an automobile, a gold watch, and an additional payment of $300, together with an award to her attorney of $800 as attorney’s fees.
Being dissatisfied with the judgment of the trial court in connection with these matters, she is here on writ of error seeking reversal on the ground that as a matter of law this court should find an abuse of discretion on the part of the trial court in its failure to order a greater sum to her as a settlement of property rights.
The record and briefs of the attorneys have been read and oral argument has been had. Our conclusion is that no abuse of discretion on the part of the trial court has been shown, and the judgment accordingly is affirmed.
Mr. Justice Sutton, Mr. Justice McWilliams and Mr. Justice Pringle concur.